DETAILED ACTION
Status of the Application
	In response filed on October 8, 2021, the Applicant amended claim(s) 1, 2, 6-10, 12, 15-19, and 22-25; and cancelled claim(s) 11 and 27-29. Claims 1-3, 5-10, 12, and 14-26 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, with respect to the rejection of claims 27-29 under 35 U.S.C. 112 (a) have been considered (claims were cancelled), and are persuasive. These rejections have been withdrawn.

	Applicant’s amendments, with respect to the rejection of claims 1-3, 5-12, 14-18, and 26-29 under 35 U.S.C. 112 (b) have been considered, and are persuasive. The claims now positively recite that the various computing components are configured to perform the recited functions. These rejections have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-3, 5-10, 12, and 14-26 under 35 U.S.C. 102 and/or 103 (a) have been considered, and are persuasive. Each of the independent claims now recite a combination of limitations that would not have been obvious to a PHOSITA at the effective filing date of the claimed invention. See the Examiner’s reasons for allowance below for additional details.

Allowable Subject Matter
Claims 1-3, 5-10, 12, and 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record is Hammad et al. (U.S. PG Pub No. 2012/0209749, August 16, 2012 - hereinafter "Hammad”);  Deleeuw et al. (U.S. PG Pub. No. 2016/0087949 March 24, 2016 - hereinafter "Deeleeuw”;  Chandrasekaran et al. (U.S. PG Pub No. 2016/0321671 November 3, 2016 - hereinafter "Chandrasekaran”), Cope et al. (U.S. Patent No. 8,862,181, October 14, 2014 - hereinafter "Cope”); Chen et al. (U.S. PG Pub No. 2018/0330382, November 15, 2018); Savolainen et al. (U.S. PG Pub No. 2017/0178116, June 22, 2017); Gosh et al. (U.S. PG Pub No. 2018/0349889, December 6, 2018); and “Unleashing Premium Entertainment with Hardware-Based content Protection Technology” (Ruan X. (2014) Unleashing Premium Entertainment with Hardware-Based Content Protection Technology. In: Platform Embedded Security Technology Revealed. Apress, Berkeley, CA. https://doi.org/10.1007/978-1-4302-6572-6_8)

Hammad disclose secure mobile transactions where a processor generates a QR code comprising transaction data and wherein the QR code may be encrypted and decrypted for display on a screen where a user may scan the QR code using their mobile phone to execute a transaction.
Deleeuw discloses generation of a QR code within a TEE and display of this QR code on a screen using PAVP encryption/decryption.
Chandrasekaran discloses visual proximity detections and identity detection at a POS.
Cope teaches performing mobile payment/transaction operations within a protected execution environment of the processing circuitry.
Chen teaches wherein the visual code is generated within a protected execution environment of the processor.
Savolainen teaches encrypting the transaction data based on an encryption key associated with the user.
Gosh teaches wherein the user is detected based on visual data captured by one or more vision sensors.
“Unleashing Premium Entertainment with Hardware-Based content Protection Technology” discloses using PAVP to securely display content on a display device (including use of key registers and decryption at display circuitry).

As per claims 1, 10, 19, and 23, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest an initial step of “decode a first visual code to obtain a user encryption key of a user, wherein the user encryption key is encoded within the first visual code; encrypt, based on the user encryption key, transaction data for performing a mobile transaction on a mobile device of the user, wherein the transaction data is encrypted into encrypted transaction data” in combination with each of the remaining claim limitations and within the context of executing a secure mobile transaction. While each of the individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight
  Claims 2, 3, 5-9, 12, 14-18, 20-22, and 24-26  depend upon claims 1, 10, 19, or 23 and have all the limitations of claims 1, 10, 19, or 23and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621